Per Curiam.

The above charges are reasonable and just, and no more than an indemnity. The defendant appears' to have been in contempt, and, consequently, liable to the costs and expenses of *329the attachment. The habeas corpus act allows 12 1-2 cetns a mile, for bringing up a person, and the charges, also, for taking him back, if remanded~ Where the Jaw is silent as to charges for particular services, the court, if they allow any thing, must allow what is reasonable.
, Judgment for the plaintiff.